Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 June 15, 2015

The Court of Appeals hereby passes the following order:

A15D0432. REBECCA BOONE v. THE STATE.

      In 2006, Rebecca Boone pled guilty to armed robbery. She later filed motions
for an out-of-time appeal and to withdraw her guilty plea. The trial court denied
those motions, and Boone filed a notice of appeal. The trial court, however,
dismissed the appeal, after which Boone filed another appeal – which has been
docketed in this Court as Case No. A15A1884 – as well as this application for
discretionary review. No provision of OCGA § 5-6-35 (a) appears to apply here.
Moreover, Boone has a pending direct appeal of the same order she asks us to review
here. Accordingly, this application is hereby DISMISSED as superfluous.

                                      Court of Appeals of the State of Georgia
                                                                           06/15/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.